Citation Nr: 0100242	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, including as secondary to service-
connected hearing loss or tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected hearing 
loss or tinnitus.

3.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.

4.  Entitlement to a disability rating in excess of 10 
percent for hearing loss, prior to January 1, 2000.

5.  Entitlement to a compensable disability rating (in excess 
of 0 percent) for hearing loss, from to January 1, 2000, 
forward.

6.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Jackson, Mississippi.  In February 
1998, the RO denied entitlement to a TDIU.  In January 1999, 
the RO denied entitlement to service connection for dizziness 
and for an anxiety disorder on a direct basis and as 
secondary to service-connected hearing loss and tinnitus. 

In a June 1999 statement, the veteran requested that a 
previously denied claim of entitlement to service connection 
for numbness of the legs and feet be reopened.  This matter 
is referred to the RO for appropriate action.


REMAND

Entitlement to service connection for a disability manifested 
by dizziness and for a psychiatric disorder, including as 
secondary to service-connected hearing loss and tinnitus

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

VA has a duty to make reasonable efforts to assist a veteran 
in obtaining evidence necessary to substantiate his claim, 
including a medical examination.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)(d)).  

Here, on VA examination in March 1998 the examiner diagnosed 
the veteran as having chronic labyrinthitis.  The examiner 
further noted that the veteran had been experiencing 
dizziness intermittently since an in-service blast injury 
that ruptured his ear drums.  In September 1998, this same 
examiner stated that he could not equate the veteran's 
equilibrium problem with his ears without further studies.  
However, in November 1998, without the benefit of further 
studies, the examiner opined that the veteran's dizziness was 
not related to his in-service injury and subsequent hearing 
loss and that the dizziness was of rather recent onset and 
did not fit the characteristic pattern of labyrinth type 
vertigo.  Given these discrepancies, the Board finds that the 
veteran should be re-examined by the same examiner, if 
available, and that appropriate studies should be conducted.  
Further, an opinion should be obtained concerning the date of 
onset and etiology of any disability manifested by dizziness 
based upon a review of the claims folder and any appropriate 
studies.

Additionally, while the RO obtained a medical opinion 
concerning the relationship between the veteran's anxiety and 
service-connected hearing difficulty (i.e., hearing loss and 
tinnitus), there is no medical opinion concerning the 
relationship, if any, between anxiety and active service.  It 
is also unclear whether or not the veteran suffers from a 
psychiatric disorder.  On VA psychiatric examination in 
September 1998, an examiner noted only in a discussion that 
the veteran gave a history of an anxiety disorder, not 
otherwise specified.  No diagnosis was rendered.  
Accordingly, the veteran should be re-examined on remand and 
an appropriate opinion should be obtained.  


Entitlement to an increased disability rating for tinnitus, 
currently rated as 10 percent disabling; Entitlement to a 
disability rating in excess of 10 percent for hearing loss, 
prior to January 1, 2000; and Entitlement to a compensable 
disability rating (in excess of 0 percent) for hearing loss, 
from to January 1, 2000, forward

In February 1998, the RO denied entitlement to a disability 
rating in excess of 10 percent for the veteran's service-
connected hearing loss.  In April 1998, the RO also denied 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected tinnitus.  The veteran 
submitted a notice of disagreement to the RO concerning these 
decisions in August 1998. 

In a January 1999 rating decision, the RO also proposed to 
reduce the veteran's disability rating for hearing loss from 
10 percent to noncompensable (0 percent).  In October 1999, a 
hearing officer reduced the disability rating for hearing 
loss from 10 percent to noncompensable, effective from 
January 1, 2000.  The veteran submitted a notice of 
disagreement with this decision to the RO in November 1999 
and a statement of the case was issued in April 2000.  The 
veteran did not submit a substantive appeal.

Accordingly, the veteran is owed a statement of the case on 
the issues of entitlement to an increased disability rating 
for tinnitus, currently rated as 10 percent disabling; 
entitlement to a disability rating in excess of 10 percent 
for hearing loss, prior to January 1, 2000; and entitlement 
to a compensable disability rating (in excess of 0 percent) 
for hearing loss, from to January 1, 2000, forward, so that 
he may perfect an appeal if he continues to take issue with 
these claims.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (2000); 
see also 38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 
(2000); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  


Entitlement to a total disability rating for compensation 
purposes due to individual unemployability

The claim for entitlement to TDIU is inextricably intertwined 
with the increased rating claims for tinnitus and hearing 
loss.  As the adjudication of any TDIU claim involves 
assessment of the severity of each service-connected 
disability and assignment of the proper disability rating for 
each, the outcome of the above-discussed claims, if 
perfected, could affect the outcome of the TDIU claim.  As 
such, adjudication of this issue is not yet warranted.  

Further, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) has 
reiterated that it is the Board's responsibility to make 
findings based on the evidence of record and not to supply 
missing facts.  In the case of a claim for individual 
unemployability, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development, 
including VA examination.  

Any recent medical records showing treatment for the 
veteran's service-connected disabilities could also prove 
relevant and should be requested on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  Ask the veteran to specify where he 
has received treatment for hearing loss; 
right and left inguinal herniorrhaphy 
scars; chronic left scrotal pain due to 
genito-femoral nerve entrapment secondary 
to left inguinal herniorrhaphy; bilateral 
otitis media with history of mastoiditis; 
tinnitus; anxiety; and dizziness since 
1998, then obtain complete clinical 
records of all such treatment from the 
identified sources. 

2.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination (by the same examiner who 
saw him on ear disease examinations in 
March and September 1998, if available) 
in order to determine the exact nature 
and etiology of any disability manifested 
by dizziness.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed, including any testing as 
indicated on VA ear disease examination 
in September 1998.

Based upon the documentation on file, the 
examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current disability manifested by 
dizziness.  Does the veteran suffer from a 
disability manifested by dizziness, and if 
so, what is the diagnosis?  The examiner is 
also asked to determine whether it is at 
least as likely as not that any current 
disability manifested by dizziness was (a) 
caused or aggravated by service-connected 
hearing loss or tinnitus or (b) had is onset 
during active service and/or is related to an 
in-service disease or injury, including, but 
not limited to, a perforated left ear drum.  
The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Afford the veteran a VA examination 
in order to determine the exact nature 
and etiology of any psychiatric 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.

Based upon the documentation on file, the 
examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current psychiatric disorder.  Does the 
veteran currently suffer from a psychiatric 
disorder, and if so, what is the diagnosis?  
The examiner is also asked to determine 
whether it is at least as likely as not that 
any current psychiatric disorder had is onset 
during active service and/or is related to an 
in-service disease or injury.  The medical 
rationale for the opinion should be provided, 
citing the objective medical findings leading 
to the conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Afford the veteran a comprehensive VA 
examination(s) for the purpose of 
determining what effect his service-
connected disabilities have on his ability 
to work.  The claims folder and a copy of 
this remand are to be made available to 
the examiner(s) prior to the 
examination(s), and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner(s) are to 
be performed. 
  
In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner(s) is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected hearing loss; right and left 
inguinal herniorrhaphy scars; chronic left 
scrotal pain due to genito-femoral nerve 
entrapment secondary to left inguinal 
herniorrhaphy; bilateral otitis media with 
history of mastoiditis; tinnitus; and any 
other disabilities determined to be 
service connected, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached citing the objective medical 
findings leading to the examiner's 
conclusions.  If further testing or 
examination by a specialist is determined 
to be warranted in order to evaluate the 
conditions in issue, such testing or 
examination is to be accomplished prior 
to completion of the examination 
report(s).

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must also ensure that all 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. §§ 5103, 
5103A, and 5107) has been undertaken.

6.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

8.  Prepare a statement of the case on 
the issues of entitlement to an increased 
disability rating for tinnitus, currently 
rated as 10 percent disabling; 
entitlement to a disability rating in 
excess of 10 percent for hearing loss, 
prior to January 1, 2000; and entitlement 
to a compensable disability rating (in 
excess of 0 percent) for hearing loss, 
from to January 1, 2000, forward.  Notify 
the veteran of the time limit within 
which he must respond in order to perfect 
an appeal of these claims to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


